Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1290 Filed 12/29/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TEMUJIN KENSU,

             Plaintiff,
                                                     Civil Case No. 19-10616
v.                                                   Honorable Linda V. Parker

CORIZON, INC., et al.,

          Defendants.
________________________/

     OPINION AND ORDER GRANTING DEFENDANTS’ MOTIONS TO
        DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

      Plaintiff, through counsel, initiated this civil rights action on March 1, 2019,

by filing a 180-page, 808-paragraph complaint. (Compl., ECF No. 1.) Plaintiff is

a Michigan Department of Corrections (“MDOC”) prisoner, serving a mandatory

life sentence. In this lawsuit, Plaintiff now names as defendants Corizon, Inc. and

twenty-seven individuals who work for Corizon or MDOC.1 Plaintiff has been

ordered to amend his complaint twice, as the Court found that his initial and first

amended pleading failed to comply with Federal Rule of Civil Procedure 8(a).

(See Op. and Order, ECF Nos. 44, 61.) On March 24, 2020, Plaintiff filed a

Second Amended Complaint. (Second Am. Compl., ECF No. 63.) Arguing that



1
  Two previously named defendants were dismissed from this action pursuant to a
stipulated order entered on October 30, 2019. (ECF No. 58.)
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1291 Filed 12/29/20 Page 2 of 11




the amendment fails to cure the defects previously identified by the Court,

Defendants filed motions to dismiss. (Mots., ECF Nos. 65, 66.) The motions have

been fully briefed. The Court agrees with Defendants that Plaintiff’s revised

pleading continues to violate Rule 8. Therefore, it is granting their motions and

dismissing this action.

                                      Background

      In this lawsuit, Plaintiff alleges that Defendants have been deliberately

indifferent to his serious medical needs and have conspired to deprive him of

necessary medical treatment in retaliation for his success in previous litigation

against certain MDOC employees, including a jury award of over $300,000 in

2016. According to Plaintiff, this retaliation and deliberate indifference to his

serious medical needs has been ongoing since he prevailed before the jury.

      In fact, on September 28, 2016, Plaintiff filed a lawsuit against Corizon and

over fifteen individuals who were employed by MDOC or Corizon, including nine

of the individuals sued in the current matter: Kensu v. Borgerding, et al., No. 16-

cv-13505 (E.D. Mich.) (“2016 Lawsuit”). In the 2016 Lawsuit, Plaintiff initially

identified nine medical conditions to which he claimed Defendants were

deliberately indifferent in retaliation for his earlier litigation.2 Notably, Plaintiff



2
 Those conditions were: (1) prostate disease, (2) lung disease, (3) hearing loss, (4)
mastoiditis, (5) extreme heat sensitivity, (6) brain tumor, (7) spinal disease, (8)
                                            2
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1292 Filed 12/29/20 Page 3 of 11




later claimed in the 2016 Lawsuit that the list of conditions in his complaint was

not exhaustive but the magistrate judge rejected his attempt “to pursue open-ended

claims,” reasoning that “such a practice would appear to flout the pleading

standard set forth in Fed. R. Civ. P. 8(a) and create a moving target for defendants

to defend against.” R. & R. at 17 n.4, id. (E.D. Mich. Aug. 20, 2019), ECF No.

180 at Pg ID 1860.

      Plaintiff has two additional lawsuits pending in the Eastern District of

Michigan: Kensu v. MDOC, et al., Civil Case No. 18-10175 (filed Jan. 16, 2018)

(challenging the constitutionality of MDOC’s “common fare” prisoner diet); and

Kensu v. Corizon, Inc., et al., Civil Case No. 19-10944 (filed Mar. 29, 2019)

(challenging Corizon’s and Quality Care of Michigan, P.C.’s alleged policies of

“deferring” medically necessary treatment). Those lawsuits are assigned to the

Honorable Gershwin A. Drain and the Honorable Mark A. Goldsmith,

respectively.

      In the current matter, Defendants filed a motion to dismiss Plaintiff’s initial

complaint, which this Court granted in an opinion and order issued June 27, 2019.

(Op. & Order, ECF No. 44.) In that decision, the Court observed: “The present

matter appears in many respects to describe only a continuing violation of the same



ankle problems, and (9) shoulder problems. Am. Compl. ¶ 128, Kensu, No. 16-
13505 (E.D. Mich. filed ), ECF No. 83 at Pg ID 1097.
                                        3
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1293 Filed 12/29/20 Page 4 of 11




conduct for which [Plaintiff] is seeking recovery in his 2016 lawsuit.” (Id. at 2-3,

Pg ID 725-26.) The Court found it “difficult to discern what conduct is included in

the Complaint as unnecessary background and what conduct is being alleged

against the currently named defendants.” (Id. at 3, Pg ID 726.) Additionally, the

Court found the pleading “excessively long and unnecessarily redundant.” (Id.)

The Court ordered Plaintiff to file an amended pleading conforming to Rule 8.

(Id.)

        On July 18, 2019, Plaintiff filed an Amended Complaint—a 104-page, 542-

paragraph pleading. (First Am. Compl., ECF No. 45.) On Defendants’ motions,

the Court dismissed Plaintiff’s Amended Complaint finding that it continued to

include “an unnecessarily lengthy recitation of Plaintiff’s past medical conditions

and treatment while an MDOC prisoner” while providing “insufficient detail

concerning the factual allegations on which the claims against many of the present

defendants are based.” (Op. & Order at 6-7, ECF No. 61 at Pg ID 998-99.) The

Court specifically pointed out that Plaintiff’s failure to identify when much of the

alleged misconduct occurred prevented the Court and opposing counsel from

“discerning which factual allegations are asserted to provide context to Plaintiff’s

pending claims, which are asserted to support his current claims, and which are

legally insignificant.” (Id. at 7, Pg ID 999.)




                                           4
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1294 Filed 12/29/20 Page 5 of 11




      The Court further indicated that “[t]he lack of a time reference for many of

Plaintiff’s allegations is particularly troubling with respect to defendants who

Plaintiff has sued or is suing elsewhere. It is difficult for the Court and opposing

counsel to discern whether the conduct alleged has been litigated before or should

have been litigated before.” (Id.) The Court also found Plaintiff’s repetitive use of

the generic term “Defendants” problematic, where it was clear that all thirty-named

defendants could not have been involved in the asserted misconduct. (Id.) The

Court pointed out that “Defendants ‘can be held liable only on their own

unconstitutional behavior.’” (Id. (quoting Heyerman v. Cnty. of Calhoun, 680 F.3d

642, 647 (6th Cir. 2012).)

      In granting Defendants’ motions to dismiss, the Court gave “Plaintiff one

last chance to file a pleading conforming to the requirements of Rule 8, [which]

omits unnecessary prolixity, and clearly and concisely imputes concrete acts to

specific defendants which have not been presented in a previously filed lawsuit.”

(Id. 7-8, Pg ID 999-1000.) In response, Plaintiff filed his Second Amended

Complaint. (Second Am. Compl., ECF No. 63.)

      This pleading is several pages and almost forty paragraphs longer than

Plaintiff’s last. It extends 108 pages and contains 579 paragraphs. Plaintiff

maintains that this “comprehensive submission is necessary” due to “the




                                          5
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1295 Filed 12/29/20 Page 6 of 11




substantial number of violations” he alleges. (Pl.’s Resp. Br. at 7, ECF No. 69 at

Pg ID 1221.) The Court disagrees.

      This is because Plaintiff’s Second Amended Complaint, like his two prior

filings, is written more like a novel or argumentative brief than a complaint. It is

long on what must be extraneous details and short on “simple, concise, and direct”

allegations. See Fed. R. Civ. P. 8(d)(1). The pleading continues to recite in

extensive detail alleged conduct that is the subject of Plaintiff’s previous lawsuits

(e.g. the denial of certain accommodations and medications, Corizon’s pattern of

denying requests for consultations). It also discusses serious medical needs and

medical conditions that were or are being litigated in Plaintiff’s other lawsuits—or,

so it seems, could have been litigated. The result is that Defendants are left to

guess what allegations Plaintiff is relying upon to support his current claims. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)) (explaining that a complaint must provide “‘the

defendant fair notice of what the claim is and the grounds upon which it rests’”)

(emphasis added).

      The Second Amended Complaint does refer to conduct during the period on

which Plaintiff asserts this current lawsuit focuses (i.e. post-June 30, 2017).

Nevertheless, Defendants would have to expend enormous effort digging through

“a morass of irrelevancies” to identify “the few allegations that matter.” United

                                          6
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1296 Filed 12/29/20 Page 7 of 11




States ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003).

This, Defendants should not have to do. Additionally, even where it appears that

Plaintiff is alleging deliberate indifference during the relevant period, the

allegations are woefully short on specifics and frequently connect back to

conditions or complaints already litigated.

       Take for example Plaintiff’s allegations against Defendant Keith Papendick

in the Second Amended Complaint:

       289. Defendant Papendick was aware of Kensu’s serious medical
            needs.

       290. Without medical justification, Papendick unreasonably delayed
            or denied Kensu’s access to treatment.

       291. Papendicks’s refusal to treat Kensu caused delays in diagnosing
            conditions discussed above that were finally diagnosed after
            June 30, 2017. In effect, Papendick stuck his head in the sand
            and ignored Plaintiff’s medical complaints.

(Am. Compl., ECF No. 63 at Pg ID 1060.) Elsewhere Plaintiff alleges that

Defendant Papendick, as Corizon’s Utilization Manager, adhered to a practice of

deferring 90-99% of requested prisoner care and, at some unspecified time, denied

Kensu’s request for an orthopedic consultation. (Id. ¶¶ 145, 548, 551, Pg ID 1036,

1102-03.) These are the only “specific” allegations against this defendant as it

relates directly to Plaintiff.

       These allegations, however, fail to inform Defendant Papendick of the

specific conduct that Plaintiff claims violated his constitutional rights. Further,
                                           7
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1297 Filed 12/29/20 Page 8 of 11




paragraphs in the Second Amended Complaint like paragraph 291 above, appear to

be shrewdly worded to suggest that Plaintiff’s current claims are unique from the

claims he asserted in earlier lawsuits and/or that they are not barred by the

applicable statute of limitations, res judicata, or collateral estoppel. Yet, for

example, Plaintiff is litigating Corizon’s asserted practice of deferring treatment

for prisoners in the case before Judge Goldsmith. See Am. Compl. ¶ 5, Kensu v.

Corizon, No. 19-cv-10944 (E.D. Mich. filed May 14, 2019), ECF No. 11 at Pg ID

481 (alleging that Corizon maintains a “protocol … to ‘defer’ 90% to 99% of all

physician-recommended requests crucial for a prisoner’s medical treatment”).

And, as reflected above, Plaintiff has litigated or is litigating his orthopedic

problems in several prior lawsuits.

      Most of the remaining defendants, like Defendant Papendick, must guess at

the exact misconduct for which they are being sued in this action. Take as another

example Plaintiff’s allegations against Defendant Lisa Adray:

      460. Defendant Adray was a Physician’s Assistant at the Macomb
           Correctional Facility.

      461. Both before and after June 30, 2017, Adray had direct
           involvement with Kensu.

      462. Both before and after June 30, 2017, Adray treated Kensu and
           was aware of Kensu’s serious medical needs.

      463. While Kensu was at the Thumb Correctional Facility in 2012-
           2014, Kensu repeatedly filed grievances against Adray for her

                                           8
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1298 Filed 12/29/20 Page 9 of 11




             refusal to provide care to Kensu. Furthermore, Adray
             repeatedly threatened and harassed Kensu.

      464. After 2014, Adray was transferred to Macomb as was Kensu.
           While at Macomb, Adray has incited other staff members to not
           treat Kensu’s serious medical needs in retaliation for Kensu’s
           grievances.

      465. Despite being fully aware of Kensu’s medical complaints,
           Adray denied or unreasonably delayed the treatment of Kensu’s
           serious medical needs.

(See id. at Pg ID 1088). These allegations are devoid of facts to inform Defendant

Adray of Plaintiff’s specific serious medical needs to which she was deliberately

indifferent or the actions she took inconsistent with those needs, how she

threatened or harassed Plaintiff, how she “incited” others, and when this

misconduct allegedly happened. Defendants may have fair notice of the claims

against them but not the factual background on which those claims rest. See

Twombly, supra.

      The above excerpts from the Second Amended Complaints are

representative of the failure of the pleading, throughout, to identify when most of

the alleged misconduct occurred.3 While this might not be problematic in cases

filed by other plaintiffs, it is here where Plaintiff has filed several lawsuits against


3
  It is not enough for Plaintiff to assert generally that the claims arose from conduct
post-June 30, 2017. Moreover, this general assertion is inconsistent with
Plaintiff’s repetitive references to conduct preceding that date. Notably, this is not
an instance where the plaintiff lacks access to his medical records to be able to
identify more specifically when alleged misconduct occurred.
                                             9
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1299 Filed 12/29/20 Page 10 of 11




 numerous defendants related to many of the same medical conditions, medications,

 and treatment at issue here. It is difficult to discern whether the conduct alleged

 has been litigated before or should have been litigated before. Defendants have no

 ability to determine if the claims are barred by res judicata, collateral estoppel,

 and/or the applicable statute of limitations.

       The deficiencies described above are not cured by Plaintiff’s use of a two-

 and-half page table of contents or “descriptive headings to guide the reader.” (Pl.’s

 Resp. Br. at 8, ECF No. 69 at Pg ID 1222.) Nor are they cured by the pleading’s

 “logical[] organiz[ation]” or “easy-to-follow format.” (Id.) Regardless of how

 clearly written and intelligible Plaintiff’s Second Amended Complaint may be, it,

 like his prior pleadings, lacks the substance needed for Defendants to answer and

 assert any pertinent affirmative defenses.

       Further, Plaintiff continues to repetitively use a generic reference to

 “defendants” throughout the pleading without specifying which defendants are at

 fault, where clearly all twenty-seven individually named defendants could not have

 been accountable for the alleged misconduct. (See, e.g., Second Am. Compl.

 ¶¶ 146-147, 153, 156-58, 166, 168, 169, 174-76, 193, ECF No. 63 at Pg ID 1037-

 39, 1040-41, 1044.) Yet Defendants “‘can be held liable only on their own

 unconstitutional behavior.”” (Op. & Order at 7, ECF No. 61 at Pg ID 999 (quoting




                                           10
Case 2:19-cv-10616-LVP-SDD ECF No. 79, PageID.1300 Filed 12/29/20 Page 11 of 11




 Heyerman v. Cnty. of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012).) Plaintiff’s

 conspiracy allegations do not cure this defect.

       Perhaps it is plausible that all of the named defendants were involved in a

 conspiracy to violate Plaintiff’s constitutional rights. But “[i]t is well-settled that

 conspiracy claims must be pled with some degree of specificity[.]” Spadafore v.

 Gardner, 330 F.3d 849, 854 (6th Cir. 2003). “[V]ague and conclusory allegations

 unsupported by material facts will not be sufficient to state such a claim under

 § 1983.” Id. Plaintiff’s pleading lacks a sufficient factual basis to conclude that all

 twenty-seven individually named defendants shared a conspiratorial objective and

 entered into an agreement to violate Plaintiff’s civil rights.

       In its decision dismissing the Amended Complaint, the Court expressly

 informed Plaintiff that it was providing only “one last chance to file a pleading

 conforming to the requirements of Rule 8 ….” (Op. & Order at 8, ECF No. 61 at

 Pg ID 1000.) Plaintiff’s Second Amended Complaint fails to satisfy those

 requirements.

       Accordingly,

       IT IS ORDERED that Defendants’ motions to dismiss (ECF Nos. 65, 66)

 are GRANTED and Plaintiff’s Second Amended Complaint is DISMISSED.

       IT IS SO ORDERED.
                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
  Dated: December 29, 2020                       U.S. DISTRICT JUDGE
                                            11
